IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,710



                      EX PARTE FRANK JOE RAMIREZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-11701-1 IN THE 355 TH DISTRICT COURT
                            FROM HOOD COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm by a felon and sentenced to twenty-five years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to file

a timely notice of appeal. Counsel filed an affidavit confirming Applicant’s allegations.

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We

find that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of
                                                                                                       2

conviction in Cause No. 11701 from the 355th Judicial District Court of Hood County. Applicant

is ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: January 11, 2012
Do Not Publish